AO 24.SB (Rev. 0211&)   Judgment in a Criminal Case
                        S!)ee. l
                                                                                                                         FilED
                                                                                                                           JAN 1 0 2Q19
                                           UNITED STATES DISTRICT COURT
                                                                                                                        CleM<, U,S District Court
                                                                District ofMontana                                         Distnct Of !Viontana
                                                                                                                               Great F3!ts
                                                                           )
               UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                                                           1
                                    v.                                     1
                           KAYLA GRUCE                                     1       Case Number: CR 18·19·GF·BMM·01
                                                                           1
                                                                           1       USM Number: 17218-046
                                                                           1
                                                                           )        R. Hank Branom
                                                                                   Defendant's Attorney
                                                                           )
THE DEFENDANT:
o pleaded gUilty to count(,)
DpJeaded nolo contendere to count(s)
  which was accepted by the court.
IilI was found guilty on count(s)          1 and 2 of the Indictment
   after a plea of not guilty,

The defendant is adjudicated guilty of these offenses:

Title & Section                    ::'i ature of Offense                                                   Offense Ended
 18 U,S.C. § 1709                    Theft of Mail by Officer or Employee                                    912612017

 18 U.S,C. § 1703(a)                 Destruction of Mail                                                     912612017                   2


       The defendant is sentenced as provided in pages 2 through         _....:::.6_ _ of this judgment. Thc sentence is imposed pursuant to
the Sentencing Reform Act of 1984,
o The defendant has been found not guilty on count(s)
o Count(s)      ____________ D is                                 o are dismissed on the motion of the United States,
         It is ordered that the defendant must notiJY the United States attorney for Illis district within 30 days of any change of name, residence,
or mailing address until all fInes, restitution, costs, and special assessments imposed by this judwnent are fully paid, Ifordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in economIC circumstances.




                                                                          Brian Morris. United States District Judge
                                                                         Name lind Title Qf Judge


                                                                          111012019
                                                                        Date
 AO 245B (Rev. 021 L8) Judgment in a Criminal Case
                       Sheet 4-. Probation
                                                                                                    Judgment 	 Page ~ of       __ ---..6..-__
DEFENDANT: KAYLA GRUCE
CASE NUMBER: CR 18-19-GF-BMM-01
                                                             PROBATION

You are hereby sentenced to probation for a term of:
     3 years on Count   I. and   3 years on Count 2. to run concurrently.




                                                     MANDATORY CONDITIONS
1, 	 You must nat commit another federal, state or local crime.
2. 	 YQU must not tmIawfully possess a controlled substance,
3. 	 You mustrefrain from any unlawful use of a controlled suhstance. You must submit to one drug test within 15 days of placement on
     probation and at least two periodic drug tests thereafter, as determined by the court.
           tZj 	 The above drug testing condition is suspended, based on the court's determination that you pose a tow risk of future
                 substance abuse. (c1Ieck if applicahJe)
4. 	 0 You must cooperate in the collection of DNA as directed by the probation officer. (check ijapp/;cable)
5,     D 	 You must comply with the requirements of the Sex Offendcr Registration and ~otification Act (34 U,S.c. § 20901. el seq.)
           as directed by the probation officer, the Bureau of Prisons. or any state sex offender registration agency in the location
           where you reside, work, are a student, or were <::onvieted of a qualifying offense, (che.d ifapplicable)
6. 	 0 You must participate in an approved program for domestic violence, (check if applicable)
7. 	 ItJ You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264. 2327. 3663, 3663A. and 3664. (ch~'!/applicable)
8. 	 You must pay the assessment imposed in accordance with 18 U.S.c. § 3013.
9. 	 If this judgment imposes a fine, you must pay in accordance with tile Schedule of Payments sheet of this judgment.
10, 	 You must notifY the court of any material change in your economie circumstances that might affect your ability to pay restitution,
      fines, or speciaJ assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
  AO 245B (Rev. 02118) Judgment in a Criminal Case
                       Sbeet 4A Probation
                                                                                                   Judgment Page _ _-,,3,-_ of _ _-,6,,-__

DEFENDANT: KAYLA GRUCE
CASE r.'UMBER: CR 18-19-GF-BMM-01

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your probation) you must comply with the following standard conditions of supervision. These conditions arc imposed because
they establish the basic expectations for your behavior while on supervision and identifY the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduet and eondition.

1. 	    You must report to the probation offiee in the federal judieial distriet wherc you are authorized to reside within 72 hours of the time 

        you were senteneed, unless the probation offieer instructs you to report to a different probation office or within a different time frame. 

2. 	    After initially reporting to the probation offiee, you win receive instructions from the eourt or the probation offieer about how and
        when you must report to the probation offieer, and you must report to the probation officer as instrueted.
3. 	    You must not knowingly leave the federal judieial district where you are authorized to reside without first getting penntssion from the
        eourt or the probation officer.
4. 	    You mu.t answer truthfully the questions asked by your probation officer.
5, 	    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
        arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
        the probation officer in advance is not possible due to unanticipated eircumstanees, you must notifY the probation officer within 72
        hours of becoming aware of a change or expected change.
6, 	    You must allow the probation officer to visit you at any time at your home or elsewhere) and you must pennit the probation officer to
        takc any items prohibited by the conditions ofyour supervision that he or she observes in plain view.
7. 	    You must work full time (at least 30 hours per week) at a lawful type ofemployment, unless the probation officer excuses you from
        doing so. If you do not have fun~time employment you must try to find full-time employment, unless the probation officer excuses
        you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
        responsibilities), you mu,! notify the probation officer at least 10 days before the change. If notifying the probation o!lieer at least 10
        days in advance is not possible due to unanticipated cireumstances, you must notifY the probation officer within 72 hours of
        becoming aware of a change or expected change.
8. 	    You must not communieate or interact with someone you know is engaged in eriminal activity, [fyou know someone has been
        convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
        probation officer.
9.      If you are arrested or questioned by a law enforcement officer. you must notify the probation officer within 72 hours.
10,     You must not own, possess~ or have aecess to a firearm. ammunition, destruetive device, or dangerous weapon (Le., anything that was
        designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as TIlUlchakus or tasers).
11, 	   You must not act or make any agreement with a law enforcement agency to aet as a confidential human source or infonnant without
        first getting the pennission of the court.
12. 	   If the probation officer determines that you pose a risk to another person (ineluding an organization), the probation offiecr may
        require you to notifY the person about the risk and you must eomply with that instruction. The probation officer may contact the
        person and confinn that you have notified the person about the risk,
13. 	   You must foHow the instructions ofthe probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment eontaining these conditions. for further infonnation regarding these conditions, see Overview ofProbation and Supef1Jised
Release Conditions) available at: www.uscourts.gov.

Defendantls Signature 	                                                                                     Date
 AO 24SB (ReY, 02!18) Judgment in II- Crlmlnal Case
                      Sbeel4D - Probation
                                                                                           Iudgment Page   _4_    of       6
DEFENDANT: KAYLA GRUCE
CASE r.1JMBER: CR 18-19-GF-BMM-01

                                           SPECIAL CONDITIONS OF SUPERVISION

 1. The defendant shall submit her person, residence, place of employment, vehicles, and papers, to a search, with or 

 without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a 

 condition of release. Failure to submit to search may be grounds for revocation, The defendant shall wam any other 

 occupants that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of 

 suspected contraband for further examination. 


 2. All employment must be approved in advance in writing by the United States Probation Office. The defendant shall 

 consent to third-party disclosure to any employer or potential employer. 


 3, The defendant will provide the United States Probation Office with any requested financlallnfonmatlon and shall incur no
 new lines of credit without prior approval of the United States Probation Office. You must notify the Probation Office of any
 material changes In your economic circumstances that might affect your ability to pay restitution, fines, or special
 assessments,

4, The defendant shall apply all monies received from income tax refunds, lottery winnings, judgments, andlor any other 

anticipated or unexpected financial gains to the outstanding court-ordered financial obligation. 


5, The defendant shall partiCipate in a program for mental health treatment as deemed necessary by the United States
Probation Office, until such time as the defendant Is released from the program by the Probation Office. The defendant is
to pay part or all of the cost of this treatment, as directed by the United States Probation Office,

6. The defendant shall participate in an educational or vocational training program as approved by United States Probation
Office, The defendant shall make a good faith effort to obtain a GED within the first year of her probation,

 7, The defendant shall participate in parenting classes If recommended by United States Probation.

B. The defendant shall pay restitution in the amount of $2,360.00. The defendant is to make payments at a rate as
directed by United States Probation. Payments shall be made to the Clerk, United States District Court, Missouri River
Courtihouse, 125 Central Avenue West, Ste, 110, Great Falls, MT 59404, and shall be dispersed to the victims as listed on
the government's spreadsheet.
AO 2458 {Rev. 02/18)    Judgment in a Crimloal Cage
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                           Judgment   Page        5     of        6
DEFENDANT: KAYLA GRUCE
CASE NUMBER: CR 18-19-GF-BMM-Ol
                                                CRIMINAL MONETARY PENALTIES
         The defendant must pay the total crimina1 monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                  JVTA Assessment"                !'ill.                        Restitution
 TOTALS              S 200.00                    S N/A                           S WAIVED                      $



 D 	 The determination of restitution is deferred until _ _ _ _ . An Amended Judgment in a Criminal Case (AOUSC) will be entered
         after such determination.

 !1j 	   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

         If the defendant makes a partial payment. eaeh payee shall receive an approximately proportioned pa ~ent. Wl)ess speeified otherwise in
         the priority or!ier or pcrc~ntl8e payment column belm,,"'. HOWever, pursuant to 18 U.S.C § 3664(r), all nonfederal vietims must be paid
         before the United States 15 patd.

 Name of Payee 	                                                      Total Loss**             Restitution Ordered               Priority or Percentage
   as listed on attacl1ed spreadsheet




TOTALS                                $ _ _ _ _ _.:.;0.::.:00'--	                                      0.00


o	       Restitution amount ordered pursuant to plea agreement $

o	       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in fun before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.c. § 3612(f). All oflbe payment options On Sheet 6 may be subject
         to penalties for delinquency and default, pursuant to 18 U.s.C. § 3612(g).

I!'l 	   The court determined that tile defendant does not have the ability to pay interest and it is ordered that:

         (lj 	 the interest requirement is waived for the        D fine   !1j   restitution.

         o 	the interest requirement for the o            fine    0   restitution is modified as foUows:

• Justice for Victims of Trafficking Act of2015, Pub. L No. 114-22, 

•• Findings for the total amount oflosses are required under Chapters I09A, 110, 11 OA, and 113A of Title 18 for offenses committed on or 

after September 13, 1994, but before April 23, 1996. 

AO 245B (Rev.02/18) Judgment in a CriminaT Case
                      Sheet 6 -- St::liedule of Payments
                                                                                                                                   6_ of
                                                                                                                 Judgment ~ Page _ _                    6
DEFENDANT: KAYLA GRUCE
CASE NUMBER: CR 16-19-GF-BMM-01

                                                           SCHEDULE OF PAYMENTS

Having a""'<sed the defendant's ability to pay, payment oflhe rotal criminal monetary penalties is due as follows:

A     D     Lump sum payment of $                                  due immediately! balance due

            D     not later than                                       , or
            D     in accordance with D C,              D D,       D E,or          D Fbelow;or

B           Payment to begin immediately (may be combined with                 DC,          D D, or      D F below); or

C     D     Payment in equal                           (e.g., weekly, monthly. quarterly) installments of $                         over a period of
                           (e.g., months or years), to commence                        (e,g" 30 or 6() days) after the date of this judgment; or

D     D     Payment in equal                          (e.g.. weekly, monthly, quarrerly) installments of $                          over a period of
                          (e,g., m017.ths or years), to commence                        (e.g,. 10 or 60 days) after release from imprisonment to a
            term of supervision; or

E     D     Payment during the term of supervised release will commence within                                (e,g" ;0 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant ' s ability to pay at that time; or

F     I2l   Special instructions rcgarding the payment ofcriminal monetary penalties:

            Special assessment shall be immediately due and payable. Restitution as directed on pages 4 and 5 of this
            judgment.




Unless the eourt has expressly ordered otherwise, ifthis judgment imposes imprisonment. payment ofcriminal monetary penalties is due during
the period of imprisonment, All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



D     Joint and Several

      Defendant and Co-Defendant '!'lames and Case Numbers (includmgdefendal11 fillmber)j Total Amount, loint and Several Amount,
      and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution,

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) commonity restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost ofpro.eeution and court costs.
